DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of PCT/JP2019/001773 filed 01/22/2019 and also claims the benefit of foreign document JP 2018-011770 filed 01/26/2018.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment is made to cancel withdrawn claims which is required in order to place the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS

1.  (Previously Presented)

2 – 4.  (Cancelled)

5 - 7.  (Previously Presented)

8 - 18.  (Cancelled)

19 - 24.  (Previously Presented)


Response to Arguments
The cancellation of claims 2-4 and addition of claims 21-24 are noted.  Further as noted above, claims 8-18 which were previously withdrawn from consideration, have been cancelled via the accompanying Examiner’s Amended, in order to place the application in condition for allowance.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/10/22, with respect to the 35 USC 103 rejection of claims 1, 6, 7, 19 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments incorporate allowable subject matter of claims 4 and 5 into independent form (e.g. into claims 1 and rewritten claim 5 respectively).
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 5-7 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept an encoder of a bridge circuit that compresses graphics data using run-length compression wherein the compressed image data includes at least one segment data which represents a same color segment comprising consecutive pixels having the same color, the segment data comprising color data that represents color and a run-length value of the number of consecutive pixels, the run-length value configured to have a variable length format and the 
In reference to claims 6, 7, 19 and 20, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claim 5, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claim, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept an encoder of a bridge circuit that compresses graphics data using a run-length compression wherein the compressed image data includes at least one item of segment data, the segment data comprising a color word comprising color data, a word-number indication bit that indicates a number of words that represent the run-length value and run-length words, a number of which matches the number of words represented by the word-number indication bit.
In reference to claims 21-24, these claims depend upon allowable claim 5 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/4/22